Exhibit 10.03

 

 

 

November 5, 2012

 

Carl E. Gustin, Jr.

226 W. Edith Avenue, Unit 11

Los Altos, CA 94022

 

Re:                              Terms of Separation

 

This letter confirms the agreement (“Agreement”) between you and Meru
Networks, Inc. (the “Company”) concerning the terms of your separation and
offers you the separation compensation we discussed in exchange for a general
release of claims and covenant not to sue.

 

1.                                      Separation Date:  November 1, 2012 is
your last day of employment with the Company (the “Separation Date”).

 

2.                                      Acknowledgment of Payment of Wages:  By
your signature below, you acknowledge that on November 1, 2012, we provided you
a final paycheck in the amount of $ 19,462.26 for all wages, salary, bonuses,
reimbursable expenses (excluding remaining expenses which shall not exceed
$9,193.70), accrued vacation and any similar payments due you from the Company
as of the Separation Date whether communicated to you in written or verbal
form.  By signing below, you acknowledge that the Company does not owe you any
other amounts.

 

a.              Group Health Insurance:  The Company will continue to provide
you with its group health insurance coverage during the period between the
Separation Date and November 30, 2012.

 

3.                                      Separation Compensation:  In exchange
for your agreement to the general release and waiver of claims and covenant not
to sue set forth below and your other promises herein, the Company agrees to
provide you with the following:

 

a.              Severance:  You will be paid severance benefits in the form of
salary continuation for a period of seven months of your annual base salary as
in effect as of the Separation Date, less applicable withholding commencing on
the first regular payroll date following the date that your release of claims
becomes effective, provided that the release must become effective by the date
specified by the Company which shall be no later than sixty (60) days after the
Separation Date.

 

By signing below, you acknowledge that you are receiving the separation
compensation outlined in this paragraph in consideration for waiving your rights
to claims referred to in this Agreement and that you would not otherwise be
entitled to the separation compensation.

 

 

 

--------------------------------------------------------------------------------


 

4.                                      Prior Severance and Change of Control
Agreement and 2012 Bonus Plan:  You acknowledge and agree that this Agreement
supersedes and replaces and is entered into in lieu of any and all prior
agreements and understandings between the Parties concerning the subject matter
of this Agreement and your relationship with the Company, including the existing
Severance and Change in Control Agreement between the Company and you, and that
you shall receive no benefits under the existing Severance and Change in Control
Agreement.  To the extent the relevant Company performance criteria are
satisfied in accordance with the 2012 Executive Incentive Plan (the “2012 Bonus
Plan”) based upon the Company’s final 2012 performance under the 2012 operating
plan, you acknowledge that you shall be not be entitled to receive any bonus
under the 2012 Bonus Plan.

 

5.                                      Return of Company Property:  You hereby
warrant to the Company that you have returned to the Company all property or
data of the Company of any type whatsoever that has been in your possession or
control.

 

6.                                      Proprietary Information:  You hereby
acknowledge that you are bound by the attached Proprietary Information and
Inventions Agreement between Executive and the Company (“PIIA”) (Exhibit A
hereto) and that as a result of your employment with the Company you have had
access to the Company’s Proprietary Information (as defined in the agreement),
that you will hold all Proprietary Information in strictest confidence and that
you will not make use of such Proprietary Information on behalf of anyone.  You
further confirm that you have delivered to the Company all documents and data of
any nature containing or pertaining to such Proprietary Information and that you
have not taken with you any such documents or data or any reproduction thereof.

 

7.                                      Stock Options: Your outstanding options
to purchase Company common stock (“Company Options”) will continue to vest until
the Separation Date.  The post-termination period of exercisability for each of
your stock options shall be as specified in the applicable option agreement and
the post-termination period shall commence on the Separation Date.

 

8.                                      General Release and Waiver of Claims: 
The payments and promises set forth in this Agreement are in full satisfaction
of all accrued salary, vacation pay, bonus and commission pay, profit-sharing,
stock, stock options or other ownership interest in the Company, termination
benefits or other compensation to which you may be entitled by virtue of your
employment with the Company or your separation from the Company.  You and your
successors release the Company and its parents, divisions, subsidiaries, and
affiliated entities, and each of those entities’ respective current and former
shareholders, investors, directors, officers, employees, agents, attorneys,
insurers, legal successors and assigns (collectively “Releasees”) of and from
any and all claims, actions and causes of action, whether now known or unknown,
which you now have, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever occurring or existing at any time up to and including
the date on which you sign this Agreement, including, but not limited to, any
claims of breach of contract, wrongful termination, retaliation, fraud,
defamation, infliction of emotional distress or national origin, race, age, sex,
sexual orientation, disability, medical condition, or other discrimination or
harassment under the Civil Rights Act of 1964, as amended, the Age
Discrimination In Employment Act of 1967 or Older Workers

 

--------------------------------------------------------------------------------


 

Benefit Protection Act, the Americans with Disabilities Act, the Fair Employment
and Housing Act or any other applicable law.

 

This release of claims will not apply to any rights or claims that cannot be
released as a matter of law, including any statutory indemnity rights.

 

You acknowledge that you have read section 1542 of the Civil Code of the State
of California, which states in full:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

you waive any rights that you have or may have under section 1542 (or any
similar provision of the laws of any other jurisdiction) to the full extent that
you may lawfully waive such rights pertaining to this general release of claims,
and affirms that you are releasing all known and unknown claims that he has or
may have against the parties listed above.

 

You acknowledge and agree that you shall continue to be bound by and comply with
the terms of any proprietary rights, assignment of inventions and/or
confidentiality agreements between you and the Company.

 

a.              You hereby acknowledge that you are aware of the principle that
a general release does not extend to claims that the releasor does not know or
suspect to exist in his or her favor at the time of executing the release,
which, if known by him or her, must have materially affected his or her
settlement with the releasee.  With knowledge of this principle, you hereby
agree to expressly waive any rights you may have to that effect.

 

b.              You and the Company do not intend to release claims that you may
not release as a matter of law, including but not limited to claims for
indemnity, and any claims for enforcement of this Agreement.  To the fullest
extent permitted by law, any dispute regarding the scope of this general release
shall be determined by an arbitrator under the procedures set forth in the
arbitration clause below.

 

9.                                      Covenant Not to Sue:

 

a.              To the fullest extent permitted by law, at no time subsequent to
the execution of this Agreement will you pursue, or cause or knowingly permit
the prosecution, in any state, federal or foreign court, or before any local,
state, federal or foreign administrative agency, or any other tribunal, any
charge, claim or action of any kind, nature and character whatsoever, known or
unknown, which you may now have, have ever had, or may in the future have
against Releasees, which is based in whole or in part on any matter covered by
this Agreement.

 

b.              Nothing in this section shall prohibit you from filing a charge
or complaint with a government agency where, as a matter of law, the parties may
not restrict your ability to file such administrative complaints.  However, you
understand and agree that, by entering into this

 

--------------------------------------------------------------------------------


 

Agreement, you are releasing any and all individual claims for relief, and that
any and all subsequent disputes between you and the Company shall be resolved
through arbitration as provided below.

 

c.               Nothing in this section shall prohibit or impair you or the
Company from complying with all applicable laws, nor shall this Agreement be
construed to obligate either party to commit (or aid or abet in the commission
of) any unlawful act.

 

10.                               Nondisparagement:  You agree that you will not
disparage Releasees or their products, services, agents, representatives,
directors, officers, shareholders, attorneys, employees, vendors, affiliates,
successors or assigns, or any person acting by, through, under or in concert
with any of them, with any written or oral statement.  Nothing in this paragraph
shall prohibit you from providing truthful information in response to a subpoena
or other legal process.

 

11.                               Agreement Not to Compete: Unless otherwise
consented to in writing by Company, you agrees that for a period of twelve (12)
months from the Separation Date, he will not, either directly or indirectly, on
your own behalf or in the service or on behalf of others, engage in any
Competing Business (as defined below) or provide managerial, supervisory,
administrative, financial or consulting services or assistance to, or own a
beneficial interest (except as a shareholder holding less than five percent (5%)
interest in a corporation whose shares are actively traded on a regional or
national securities exchange or in the over-the-counter market) in any Competing
Business.  For the purposes of this Agreement, a “Competing Business” shall mean
any business organization of whatever form engaged, either directly or
indirectly, in the wireless networking industry, or any business or enterprise
which is the same as, or substantially the same as, Meru Networks.  Such
Competing Businesses shall include, but not be limited to, all wireless
networking companies described in the Gartner 2012 Magic Quadrant for Wired and
Wireless LAN Access Infrastructure.

 

12.                               Arbitration:  Except for any claim for
injunctive relief arising out of a breach of a party’s obligations to protect
the other’s proprietary information, the parties agree to arbitrate, in Santa
Clara County, California, any and all disputes or claims arising out of or
related to the validity, enforceability, interpretation, performance or breach
of this Agreement, whether sounding in tort, contract, statutory violation or
otherwise, or involving the construction or application or any of the terms,
provisions, or conditions of this Agreement.  The Parties agree that any
controversy or claim arising out of or relating to this Agreement, or the breach
thereof, shall be submitted to the American Arbitration Association (“AAA”) and
that a neutral arbitrator will be selected in a manner consistent with its
National Rules for the Resolution of Employment Disputes.  Any arbitration may
be initiated by a written demand to the other party.  The arbitrator’s decision
shall be final, binding, and conclusive.  The parties further agree that this
Agreement is intended to be strictly construed to provide for arbitration as the
sole and exclusive means for resolution of all disputes hereunder to the fullest
extent permitted by law.  The parties expressly waive any entitlement to have
such controversies decided by a court or a jury.

 

13.                               Attorneys’ Fees:  If any action is brought to
enforce the terms of this Agreement, the prevailing party will be entitled to
recover its reasonable attorneys’ fees, costs and expenses from the other party,
in addition to any other relief to which the prevailing party may be entitled.

 

--------------------------------------------------------------------------------


 

14.                               No Admission of Liability:  This Agreement is
not and shall not be construed or contended by you to be an admission or
evidence of any wrongdoing or liability on the part of Releasees, their
representatives, heirs, executors, attorneys, agents, partners, officers,
shareholders, directors, employees, subsidiaries, affiliates, divisions,
successors or assigns.  This Agreement shall be afforded the maximum protection
allowable under the Federal Rules of Evidence 408 and/or any other state or
federal provisions of similar effect.

 

15.                               Complete and Voluntary Agreement:  This
Agreement represents the entire agreement and understanding between the Company
and you concerning the subject matter of this Agreement and your relationship
with the Company, and supersedes and replaces any and all prior agreements and
understandings between the Parties concerning the subject matter of this
Agreement and your relationship with the Company, including but not limited to
the existing Severance and Change in Control Agreement between the Company and
you and the 2012 Bonus Plan, and excluding (a) the PIIA or (b) the agreements
governing the Company Options (including the equity compensation plan under
which such Company Options were granted), except as amended herein.

 

16.                               Severability:  The provisions of this
Agreement are severable, and if any part of it is found to be invalid or
unenforceable, the other parts shall remain fully valid and enforceable. 
Specifically, should a court, arbitrator, or government agency conclude that a
particular claim may not be released as a matter of law, it is the intention of
the parties that the general release, the waiver of unknown claims and the
covenant not to sue above shall otherwise remain effective to release any and
all other claims.

 

17.                               Modification; Counterparts; Facsimile/PDF
Signatures:  It is expressly agreed that this Agreement may not be altered,
amended, modified, or otherwise changed in any respect except by another written
agreement that specifically refers to this Agreement, executed by authorized
representatives of each of the parties to this Agreement.  This Agreement may be
executed in any number of counterparts, each of which shall constitute an
original and all of which together shall constitute one and the same
instrument.  Execution of a facsimile or PDF copy shall have the same force and
effect as execution of an original, and a copy of a signature will be equally
admissible in any legal proceeding as if an original.

 

18.                               Review of Separation Agreement:  You
understand that you may take up to twenty-one (21) days to consider this
Agreement and, by signing below, affirm that you were advised to consult with an
attorney prior to signing this agreement.  You also understand you may revoke
this Agreement within seven (7) days of signing this document and that the
compensation to be paid to you pursuant to Paragraph 3 will be paid only at the
end of that seven (7) day revocation period.

 

19.                               Effective Date:  This Agreement is effective
on the eighth (8th) day after you sign it and without revocation by you.

 

20.                               Governing Law:  This Agreement shall be
governed by and construed in accordance with the laws of the State of
California.

 

--------------------------------------------------------------------------------


 

If you agree to abide by the terms outlined in this letter, please sign this
letter below and also sign the attached copy and return it to me.  I wish you
the best in your future endeavors.

 

 

Sincerely,

 

 

 

Meru Networks, Inc.

 

 

 

By:

/s/ Dr. Bami Bastani

 

 

Dr. Bami Bastani

 

 

President and CEO

 

 

READ, UNDERSTOOD AND AGREED

 

 

 

 

 

/s/ Carl Gustin

 

Date:

November 5, 2012

Carl Gustin

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Proprietary Information and Inventions Agreement

 

--------------------------------------------------------------------------------